Atkinson, J.
When this case was before this court on a former occasion (Johnson v. Hopkins, 145 Ga. 817, 90 S. E..60), it was held that the petition as amended set forth a cause of action, and was not subject to the demurrers. On the trial a jury returned a verdict for the defendant, and the plaintiff made a motion for a new trial, which was overruled, and he excepted. Held:
1. The only grounds of the amendment to the motion for new trial were based on alleged newly discovered evidence. The assignments of error based on these grounds were not referred to in the briefs of the counsel for the plaintiff in error, and will be treated as abandoned.
2. No complaint being made of any error of law committed on the trial, and the evidence being sufficient to support the verdict for the defendant, there was no error in refusing the plaintiff a new trial.

Judgment affirmed,.


All the Justices concur.